COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Antonio Bermudez v. The State of Texas

Appellate case number:   01-14-00160-CR

Trial court case number: 1370940

Trial court:             184th District Court of Harris County

       On September 15, 2014, Antonio Bermudez filed a Motion for Leave to File Amended
Brief. The motion is GRANTED. The amended brief is accepted as filed on September 15,
2014. Appellee’s reply brief is due October 15, 2014.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                   X Acting individually


Date: September 18, 2014